D    ORIGINAL                                                                             09/09/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0034



                                       DA 22-0034
                                                                           HLtilL)
LUSTRE OIL COMPANY LLC, and                                                   SEP 0 9 2022
EREHWON OIL & GAS, LLC,                                                  Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana

              Plaintiffs and Appellants,

       v.                                                         ORDER

ANADARKO MINERALS, INC. and
A&S MINERAL DEVELOPMENT CO., LLC,

              Defendants and Appellees.


      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on
Wednesday, October 26, 2022, at 9:30 a.m. in the Courtroom of the Montana Supreme
Court, Justice Building, Helena, Montana.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellants and thirty (30)
minutes for the Appellees.
      Counsel should be mindful of the provisions of M. R. App. P. 17(6).
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Yvonne Laird, District Judge.
                        4A•-,
      DATED this       l "—day of September, 2022.
                                                For the Court,




                                                              Chief Justice